Citation Nr: 1443274	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-01 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from November 1975 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran testified before the undersigned at a videoconference hearing held in July 2012.  He submitted additional evidence at that time, along with a waiver of initial RO consideration of that evidence.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's left ear hearing loss is related to service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for left ear hearing loss is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim of entitlement to service connection for left ear hearing loss is granted, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not afforded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

Service connection may be established for a disability resulting from personal injury suffered or a disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  38 C.F.R. § 3.303(b) (2014).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  Id. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability, (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury, and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purpose of service connection.  38 C.F.R. § 3.385 (2011). "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  See id. 

Here, the Veteran seeks entitlement to service connection for left ear hearing loss due to acoustic trauma in service.  The Board emphasizes that the Veteran is already service connected for bilateral tinnitus due to in-service acoustic trauma.  

The Veteran's service treatment records show that audiometric testing at enlistment revealed pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
 10
  5
5 
N/A 
5 
LEFT
10 
 10
5 
 N/A
20 

 On a January 1977 reference audiogram, testing revealed pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
 15
10
5 
10 
10 
LEFT
15 
15 
10 
10 
10 

A December 1977 entry noted complaints of clogged ears, which were attributed to an upper respiratory infection.

 An undated audiogram revealed pure tone thresholds, in decibels, to be as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
 15
10  
0 
5 
5 
LEFT
15 
15 
0 
10 
15 

 An August 1979 entry noted complaints of a left ear ache, which was attributed to an ear infection. 

The Veteran's discharge audiometric testing revealed pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 
15  
5 
10 
10 
LEFT
10 
15 
10 
10 
15 

The Veteran's service personnel records show he was trained as a "mineman."

Private medical records dated in 2008 documented that in August of that year, the Veteran reported noticing sudden hearing loss and pressure in the left ear, as well as tinnitus. Audiometric testing was performed, and was interpreted to show normal hearing in the right ear, and sensorineural hearing loss in the left ear, with excellent speech discrimination in the right ear, and good speech discrimination in the left ear. The actual audiogram report shows that for the right ear, the Veteran demonstrated pure tone thresholds of 20 or less in the 500 through 4000 hertz ranges. For the left ear and in the same hertz ranges, the audiogram showed pure tone thresholds of 30 in two of the hertz ranges.  Word discrimination testing using "WDS" was 100 percent for the right ear, and 84 percent for the left ear.  Other private records on file document diagnoses of hearing loss and tinnitus.  

 The Veteran attended a VA examination in April 2009. The Veteran reported experiencing hearing loss and tinnitus; he noted that both had begun in service, and that during service he worked in underwater demolition. On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 
10  
5 
10 
10 
LEFT
20 
20 
30 
35 
30 

 Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear. The examiner concluded that hearing sensitivity was normal in the right ear. As to the left ear and tinnitus, the examiner concluded that hearing tests in service did not demonstrate any hearing damage. He concluded that the hearing loss and tinnitus therefore were less likely as not caused by or a result of noise exposure while in service.

 VA treatment records in the Veteran's Virtual VA file show that in February 2010, the Veteran reported experiencing decreased hearing in his left ear, as well as tinnitus.  Physical examination disclosed the presence of cerumen in the right ear. Audiometric testing at the time disclosed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 
10  
10 
15 
10 
LEFT
 15
 20
 25
30 
25 

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear. 

The VA treatment records show that in December 2010, the Veteran presented with complaints of a one-week history of hearing loss in his "good ear." Following the use of over-the-counter drops and irrigation of the ear, however, a large amount of wax was dislodged, resulting in the return of hearing in the ear to normal.  The Veteran's most recent VA treatment records include "sensory hearing loss, unilateral" as well as "sensorineural hearing loss, bilateral" among his active problems.

In a June 2012 statement, the Veteran's private audiologist, J. Little, Au.D., noted that she evaluated the Veteran the same day.  She explained that the Veteran reported experiencing left ear hearing loss and tinnitus, and that the Veteran first noticed tinnitus immediately following his working with underwater demolitions in service.  Dr. Little noted that the audiogram in August 2008 showed normal hearing in the right ear, and hearing loss in the left ear.  She concluded that the Veteran's left ear hearing loss could be related to excessive noise exposure in service, but that it was difficult to determine the exact etiology.

 At his July 2012 Board hearing, the Veteran testified that in service, he performed maintenance on underwater explosives.  He indicated that he used pneumatic tools and other loud equipment for that purpose.  He also testified that he would occasionally work on a flight deck ensuring the proper loading of ordnance, during which time he was not issued hearing protection.  The Veteran testified that he first noticed tinnitus while in service, but that he first noticed his hearing loss after discharge.  He explained that after service he worked as a service technician for an alarm company, and then eventually worked on office copier machines; he noted that his noise exposure after service was minimal.

In its June 2013 decision, the Board did not find the rationale of the April 2009 VA examiner persuasive, as the absence of "hearing loss" on examinations in service does not categorically lead to the conclusion that the injury involved (namely, acoustic trauma) did not result in hearing loss that only became clinically identifiable after service.  See generally, Hensley v. Brown, 5 Vet. App. 155 (1993). As such, the Board found that the April 2009 VA examiner's rationale rendered the examination inadequate, and remanded the claim to obtain a new VA opinion.

Pursuant to the Board's June 2013 remand instructions, the Veteran was provided with another VA audiological examination in July 2013, at which time he was diagnosed as having sensorineural left ear hearing loss.  At that time, the Veteran reported in-service noise exposure in the form of underwater explosives, aircraft carrier noise, flight deck noise, concrete mixer noise, and painting booth noise.  In addition, he denied any post-service occupational or recreational noise exposure, as he worked as a copy machine technician.  The Veteran indicated that he noticed some fluctuation of hearing acuity in the military, but that it did not become permanent until after service separation.  

Nonetheless, the July 2013 VA examiner opined that the Veteran's current left ear hearing loss was not at least as likely as not caused by or a result of an event in military service.  Although the examiner conceded that the Veteran was exposed to some hazardous noise levels while in service, she emphasized that all of the electronic hearing tests performed in service showed hearing thresholds well within normal limits in both hears at all frequencies, with no significant change in hearing thresholds over time.  The examiner cited the Institute of Medicine for the proposition that there was no sufficient scientific basis for the existence of delayed-onset hearing loss.  Therefore, based on the electronic hearing testing conducted during the Veteran's period of service showing normal hearing bilaterally at the time of his discharge, the examiner opined that both the Veteran's hearing loss and tinnitus were less likely than not caused by or a result of in-service noise exposure.  Finally, the examiner attributed the Veteran's reports of fluctuating in-service hearing acuity to the documented reports of "clogged ears" and ear infection in his service treatment records.

The Board will now address whether the Veteran's left ear hearing loss disability is related to service.  As discussed above, there are conflicting medical opinions regarding the etiology of the Veteran's bilateral hearing loss and tinnitus.  Also, the Board is cognizant of the Court's holding in Hensley v. Brown, 5 Vet. App. 155 (1993), that a hearing loss disability (as defined by 38 C.F.R. § 3.385) need not be present at separation in order to be service-connected. 

Curiously, in providing the rationale for her negative nexus opinion, the July 2013 VA audiologist again indicated that the Veteran's hearing was normal at service separation.  Although the examiner conceded that the Veteran was exposed to hazardous noise levels and specifically treated for clogged and infected ears while in service, this did not factor into her final analysis, other than to provide possible reasons why the Veteran may have experienced fluctuating hearing acuity while in service.  Specifically, there was no discussion as to the likelihood that his current left ear hearing loss was related to his in-service left ear infection in August 1979.

Moreover, pertinent to the Veteran's service-connected tinnitus, the Board emphasizes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Additionally, "high frequency tinnitus usually accompanies [noise-induced] hearing loss." The MERCK Manual, Section 7, Ch. 85, Inner Ear.

Therefore, having resolved doubt in favor of the Veteran, the Board will grant the Veteran's claim of entitlement to service connection for left ear hearing loss.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014). 



ORDER

Entitlement to service connection for left ear hearing loss is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


